Citation Nr: 0807445	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  01-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel

INTRODUCTION

The veteran served on active duty for more than 20 years 
until his retirement from service in December 1962.  The 
appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a May 2000 rating 
decision by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Portland, Oregon.  The Board 
remanded this claim in July 2003 to comply with the duty to 
notify and assist provisions of 
38 U.S.C.A. § 5103(a) and (b).  Thereafter, in July 2006, the 
appeal was remanded once again for further development.  The 
requested development has been completed; and the case has 
been returned to the Board for further review.  

The Board notes for the record that a hearing before a 
Veterans Law Judge was scheduled in April 2003 in accordance 
with the appellant's request.  However, the appellant did not 
report for that hearing, nor did she request that it be 
rescheduled in a timely fashion.  Therefore, her request for 
a hearing is considered withdrawn.

In addition, the Board observes that by rating action in 
April 2003, the RO denied a claim for service connection for 
a kidney disability with bladder outlet obstruction for 
accrued benefit purposes.  Also in April 2003, the RO 
informed the appellant of this decision and of her appellate 
rights.  Since the appellant has not expressed disagreement 
with the denial of the claim, this issue is not currently in 
appellate status before the Board.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in November 1999 at the age of 79; 
leukocytosis/leukemia due to advanced age/lymphoma were 
certified as the immediate cause of death on his death 
certificate; neurogenic bladder and recurrent urinary 
infections were listed as other significant conditions 
contributing to the veteran's death. 

3.  The veteran had established service connection for 
coccidioidomycosis, rated as non-compensable, when he died; 
he was not service-connected for any other disabilities at 
the time of death.  

4.  The preponderance of the evidence is against a finding 
that the veteran's service-connected coccidioidomycosis 
caused, or contributed substantially or materially to cause, 
the veteran's death.

5.  A kidney disorder was not manifested during service, nor 
has it been shown to be causally or etiologically related to 
service. 

6.  The veteran was not in receipt of or entitled to a total 
disability rating for 10 continuous years prior to his death; 
he was not continuously rated as totally disabled for the 
five-year period after his discharge from service; and he was 
never a prisoner of war.




CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 
1310, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2007).

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. §§ 
1310, 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for the cause of the veteran's death and 
DIC benefits pursuant to the provisions of 38 U.S.C.A. § 
1318, VA has met all statutory and regulatory notice and duty 
to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

A review of the evidence of record reveals that the 
appellant's claims were initially decided by the RO prior to 
enactment of the Veterans Claims Assistance Act ("VCAA").  
Regardless, a letter dated in April 2003 fully satisfied the 
duty to notify provisions of the VCAA. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was aware that it was ultimately 
her responsibility to give VA any evidence pertaining to her 
claims and to provide any relevant evidence in her possession 
in support of her claims. Pelegrini v. Principi, 18 Vet. App. 
112 (2004)(Pelegrini II).  In addition, the appellant was 
provided additional VCAA notice letters in February 2004 (re-
sent in October 2004) and August 2006 that also informed her 
of what was necessary to substantiate her claims.    

In regards to the above-referenced letters, the Board 
observes that certain additional VCAA notice requirements may 
attach in the context of a claim for DIC benefits based on 
service connection for cause of death.  Generally, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application. Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In this case, the 
veteran was service-connected solely for coccidioidomycosis 
during his lifetime.  The appellant has not contended that 
the veteran's death is related to this service-connected 
disorder.  Rather, she argues that the cause of the veteran's 
death is related to a post-service kidney condition 
associated with a bladder outlet obstruction, kidney problems 
the appellant believes are related to an incident the veteran 
experienced in service involving a urethra stricture.  The 
VCAA notice letters in this case essentially told the 
appellant that she needed medical evidence relating the 
veteran's cause of death (i.e., from leukemia) to his period 
of service (i.e., his 1950 stricture disorder).  It was 
therefore responsive to her application for benefits.  As 
such, the Board finds that the letter was appropriately 
tailored to the appellant's claim. 

In the alternative, should it be determined that the 
foregoing VCAA notice letters did not adequately comply with 
the mandates of Hupp, the Board finds that this error was not 
prejudicial to the appellant.  In this regard, the Board 
observes that the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit" or "Federal Circuit 
Court") has stated that all VCAA notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication. See Simmons v. Nicholson, 487 F.3d 892 (2007); 
Sanders v. Nicholson, 487 F.3d 881 (2007).  To do this, the 
VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit or 
where the record reflects that VA has obtained all relevant 
evidence.

In this case, the appellant was provided pertinent 
information in the VCAA letters referenced above.  The Board 
provided the appellant with additional specific information 
in its July 2003 and July 2006 remands.  More importantly, 
the record indicates that the appellant has demonstrated 
actual knowledge of what was needed to establish her claims 
as she submitted several statements arguing that the medical 
evidence of record shows that the veteran's post-service 
kidney problems were related to the veteran's period of 
service and that they were a contributing factor in the 
veteran's death. See May 2000 statement with notice of 
disagreement; April 2001 statement with VA Form-9; July 2003 
statement.  In addition, VA obtained an independent medical 
opinion as to the issue of whether the veteran's exposure to 
microwaves in service may have contributed to his death; and 
the appellant was given an opportunity to review and respond 
to this medical opinion prior to adjudication of this claim. 
See December 2005 IME request; July 2006 BVA decision. See 
also November 2001 medical opinion.  VA has also obtained all 
identified and relevant evidence.  The veteran's service 
medical records, VA treatment records and identified private 
medical records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  Accordingly, the Board finds that 
the essential fairness of the adjudication was maintained in 
this case as the appellant has demonstrated actual knowledge 
of the evidence which was needed to establish her claims and 
VA has obtained all relevant evidence; as such, the purpose 
of VCAA notice was not frustrated given the facts of this 
case.  Thus, the Board finds that if it is determined that a 
VCAA deficiency occurred in this case, such defect has been 
cured.

In making this determination, the Board finds that although 
none of the above-referenced VCAA letters were sent to the 
appellant prior to the initial adjudication of her claims, 
this delay was not prejudicial to her since (1) the appellant 
was ultimately provided adequate notice of what was necessary 
to support her claims, (2) her claims were readjudicated, and 
(3) the appellant was provided Supplemental Statements of the 
Case in April 2003, March 2005 and July 2007. See Mayfield  
v. Nicholson, No. 2007-7130, 2007 WL 2694606 (Fed. Cir. Sept. 
17, 2007) [Mayfield III].
 
Lastly, since the Board has concluded that the preponderance 
of the evidence is against the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and DIC benefits pursuant to the provisions 
of 38 U.S.C.A. 
§ 1318, any questions as to the appropriate disability rating 
or effective date to be assigned to these claims are rendered 
moot, and no further notice is needed. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

B.  Service connection for the cause of the veteran's death

Prior to his death, the veteran developed kidney problems 
with a bladder outlet obstruction.  In this appeal, the 
appellant argues that the veteran's kidney problems were a 
contributing factor in the veteran's death; and that these 
kidney problems initially began during the veteran's period 
of service. See May 2000 statement with notice of 
disagreement; April 2001 statement with VA Form-9.  As such, 
she essentially contends that the veteran's kidney disorder 
was incurred in service; and therefore, his death is related 
to the veteran's service.  
While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the more 
persuasive and credible evidence does not support the 
assertion that the veteran's death is related to his military 
service.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause the 
veteran's death.  For a service-connected disability to be 
the cause of a death, it must singly or with some other 
condition be the immediate or underlying cause of death or be 
etiologically related to the cause of death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312 (c)(1).  Therefore, in 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused the death or substantially or 
materially contributed to it.  A service-connected disorder 
is one which was incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131, 1310. 

In this case, the veteran passed away in November 1999 at the 
age of 79.  At the time of his death, the veteran was 
service-connected solely for coccidioidomycosis (otherwise 
known as "valley fever").  Leukocytosis/leukemia due to 
advanced age/lymphoma were certified as the immediate cause 
of the veteran's death. See certificate of death.  Neurogenic 
bladder/recurrent urinary infections were listed as other 
significant conditions contributing to the veteran's death. 
Id. 

Initially, the Board observes that leukocytosis is defined as 
"a transient increase in the number of leukocytes in the 
blood; seen normally with strenuous exercise and 
pathologically accompanying hemorrhage, fever, infection, or 
inflammation." DORLAND'S ILLUSRATED MEDICAL DICTIONARY, p. 
1021 (30th ed. 2003).  Although it may be a sign of illness, 
leukocytosis in-and-of itself is not considered to be a 
disorder or disease.  Rather, it is considered to be a 
laboratory finding. See 
http://en.wikipedia.org/wiki/Leukocytosis.  As such, the 
Board views the immediate cause of the veteran death as being 
leukemia due to advanced age/lymphoma rather than 
leukocytosis/leukemia.  

In addition, the Board observes that while the veteran's 
death certificate lists "neurogenic bladder" as a 
significant condition contributing to the veteran's death, a 
review of the medical evidence contained in the claims file 
appears to indicate that the veteran was never diagnosed with 
this disorder.  While one post-service VA medical record 
references a diagnosis of neurogenic bladder, it does so in 
the context of requesting that this disorder be examined in 
order as a possible explanation for the veteran's urinary 
symptomatology. See August 1987 VA medical records 
("Provisional Diagnosis: R/O Neurogenic Bladder/Bladder 
Outlet Obstruction").  VA medical records dated in September 
1997 report that the veteran was diagnosed with bladder over-
distension syndrome in addition to a post transurethral 
resection of the prostate.  Additionally, private medical 
records dated in September 1997, July 1999 and November 1999 
diagnose the veteran with an atonic bladder (defined as a 
large, dilated, and nonemptying bladder).  However, none of 
the medical records reference the diagnosis of neurogenic 
bladder; and it therefore seems illogical to the Board that 
the disorder was found to contribute to the veteran's death 
and results in the Board questioning the accuracy of the 
veteran's certificate of death in regards to the inclusion of 
this disorder. 

Regardless of the foregoing, a review of the medical evidence 
of record does not suggest that the veteran's leukemia was 
present in service or that the veteran developed leukemia or 
lymphoma in service.  Specifically, the Board observes that 
the veteran's service medical records are negative for any 
type of carcinoma and do not reflect chronic problems with 
the veteran's immune system.  In fact, several clinical 
evaluations of the veteran's skin and lymphatic system were 
found to be normal during the veteran's long period of 
service; and the veteran denied having tumors, growths, cysts 
and cancer when providing his medical history reports. See 
reports of medical examinations dated in July 1954, July 1958 
and July 1962; physical examination clinical record dated in 
February 1955 (physical examination of lymphatics - reported 
as not remarkable); July 1958 clinical record (a system 
history review provided by the veteran indicated that he had 
no history of recent lymphadenopathy and a physical 
examination revealed no remarkable lymphadenopathy); and 
reports of medical history dated in July 1954 and July 1962.  
Post-service medical records indicate that the veteran's 
malignant lymphatic lymphoma did not manifest until over two 
decades after his service separation (June 1996 VA medical 
records); and there is no competent medical evidence that 
links this disease to an incident or injury in service.  

In addition, the Board observes that the appellant has not 
argued that the veteran's death was related to his service-
connected coccidioidomycosis; nor is there any evidence of 
record linking this sole service-connected disability to the 
veteran's development of leukemia or to the cause of his 
death. See post-service medical records; veteran's death 
certificate (death certificate does not reference 
coccidioidomycosis as either an immediate cause or a 
significant condition of the veteran's death).  

The appellant does not dispute the evidence discussed above.  
Rather, she essentially argues that her claim should be 
granted on the theory that (1) the veteran developed kidney 
problems in service (i.e., as evidenced by treatment for a 
urethra stricture in April 1950 and May 1950), (2) his kidney 
problems continued after service, (3) the veteran experienced 
recurrent urinary infections as a result of his kidney 
problems and (4) the veteran's kidney problems contributed to 
the veteran's death.  

As set forth in the introduction above, the RO denied a claim 
for service connection for a kidney disability with bladder 
outlet obstruction for accrued benefit purposes in April 
2003.  The appellant did not express disagreement with that 
decision; and that decision is therefore a final decision.  
The Board has no jurisdiction to evaluate the accrued benefit 
aspect of this case.  However, the Board has a duty to review 
the appellant's contentions to the extent that they may be 
found to have contributed to the veteran's death. 

Prior to his death, the veteran sought service connection for 
a kidney disorder on the basis that he experienced very 
serious kidney problems and bladder outlet obstruction 
problems while stationed in Guam during service. November 
1997 statement in support of claim.  In support of his 
service connection claim, the veteran relied upon service 
medical records that showed he developed a stricture of the 
urethra in April 1950 for which he was hospitalized and 
underwent a cystoscopy and dilatation. See service medical 
records dated from April 1950 to May 1950.  The Board agrees 
with the appellant that the veteran's 1950 service medical 
records support her claim to the extent that they document 
that the veteran experienced kidney problems in 1950.  
However, these records also indicate that the veteran 
recovered from these problems without complication or 
sequela. See February 1955 clinical record (examiner reported 
that the veteran had no complications or sequela as a result 
of stricture); July 1958 report of medical examination; July 
1958 clinical record (veteran reported he had no other kidney 
symptoms).  The veteran's service medical file contains 
clinical physical examination reports dated subsequent to the 
veteran's 1950 stricture treatment that reveal the veteran's 
genitourinary system ("G-U system") was found to be normal.  
These records do not reference further complaints of or 
treatment for stricture, bladder or kidney concerns after the 
1950 treatment, even though a statement from the veteran 
contained in the claims file indicates that the veteran 
reported receiving such treatment in 1955 and 1958. November 
1999 statement with VA Form 9; reports of medical 
examinations dated in July 1954, July 1958 and July 1962; 
service medical records dated in 1955 (records reflect the 
veteran's hospitalization and treatment for erythema nodosum, 
cause undetermined); service medical records dated in 1958 
(records reflect the veteran's hospitalization and treatment 
for coccidioidomycosis).  

A review of the veteran's post-service medical records reveal 
that the veteran was first seen in August 1987 for (1) a 
bladder outlet obstruction secondary to benign prostatic 
hypertrophy, (2) urinary incontinence, (3) microhematuria and 
(4) recurrent urinary tract infections. See August 1987 VA 
medical records.  He was admitted at that time for a 
cystourethroscopy, a bilateral retrograde phelogram and a 
transurethral resection of the prostate. Id.  However, the 
veteran continued to experience urinary symptomatology and VA 
medical records dated in October 1987 reveal that he 
underwent a prostatic biopsy and cystoscopy for a bladder 
outlet obstruction secondary to prostatic enlargement. See 
October 1987 VA medical records.  Unfortunately, the 
veteran's bladder outlet obstruction appears to have 
reoccurred in January 1988, at which time the veteran 
underwent a transurethral resection of the prostate. See 
January 1988 VA medical records.  Medical records dated from 
1994 to 1997 reflect the veteran's continued problems with 
hematuria, urinary retention, bladder outlet obstruction and 
recurrent urinary tract infections for which he underwent 
additional cystoscopies. See VA medical records dated from 
December 1996 to September 1997, with specific note of VA 
operation reports dated in June 1996, June 1997 and August 
1997.  In August 1997, he also underwent a bilateral 
retrograde oyelogram and another transurethral resection of 
the prostate. See August 1997 VA medical records.  
Thereafter, in June 1999, the veteran underwent a cystotomy 
and cystoscopy. See private medical records.    

After considering the above-referenced medical documents in 
conjunction with the other evidence of record, the Board 
affirms that RO's finding that the veteran's post-service 
kidney disorder was not related to his military service, to 
include the urethra stricture that the veteran was treated 
for in 1950.  In making this finding, the Board finds it 
notable that the veteran's post-1950 service medical records 
do not support the appellant's claim in that they are silent 
as to actual complaints of (in comparison to historical 
reports of), treatment for or diagnoses of G-U problems that 
occurred subsequent to May 1950.  In addition, the veteran's 
post-service medical records do not support the appellant's 
claim in that they first notate the veteran's urinary/kidney 
problems in August 1987, almost twenty-five years after the 
veteran separated from service.  Lastly, the Board finds a 
November 2001 VA medical opinion contained in the claims file 
to be probative and persuasive in this case as it directly 
addresses the likelihood of there being a relationship 
between the veteran's urethra stricture in service and his 
post-service kidney problems.  In addressing this issue, the 
VA examiner reviewed the veteran's claims file and found no 
connection between the veteran's incident in service and his 
post-service outlet bladder obstruction.  He indicated that 
the chronicity and acuteness of the veteran's stricture could 
not be determined in light of the fact that the etiology of 
the stricture was originally unknown.  As such, he 
essentially opined that the veteran's kidney problems in 
service did not contribute to the veteran's death since there 
is no connection between the veteran's right urethral 
obstruction of the 1950's and his post-service outlet 
obstruction. 

In light of the foregoing, the Board concludes that the 
evidence of record does not establish that the veteran's 
death was caused by or contributed by the 1950 urethra 
stricture experienced by the veteran during service or that 
the veteran developed a kidney disability as a result of the 
stricture incident in service that ultimately contributed to 
his death.  While it is clear that the appellant obviously 
and sincerely believes that the veteran's post-service G-U 
problems were related to the veteran's period of service and 
contributed to his death, her opinion on this matter does not 
constitute competent medical evidence sufficient to support 
her claim since she has not been shown to have the requisite 
training or knowledge to offer a medical opinion as to the 
etiology of the veteran's death-causing disease. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any competent medical evidence supporting entitlement to the 
benefit sought, the preponderance of the evidence is against 
the appellant's claim.  Accordingly, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death on this theory must be denied.  

Although not raised as a theory by the appellant in this 
case, the RO evaluated the appellant's cause of death claim 
on the basis that the veteran's death may have been related 
to his exposure to radiation in service in light of a service 
connection claim raised by the veteran prior to his death. 
See veteran's November 1997 statement; March 1998, May 1998 
and June 1998 rating decisions; April 2003 Supplemental 
Statement of the Case.  In regards to this theory, the Board 
observes that there is no preliminary evidence that the 
veteran was exposed to ionizing radiation in service.  
Notably, the veteran did not argue prior to his death that he 
was exposed to ionizing radiation in service, but rather that 
he was exposed to radiation via radio frequencies due to his 
training and job duties as radio relay equipment repairman in 
service. See veteran's November 1997 statement; veteran's 
personnel records.  The veteran's service personnel records 
confirm that his final military occupational specialty was 
that of a radio relay maintenance equipment technician. See 
DD Forms 214.   

Claims based upon exposure to ionizing radiation are governed 
by two separate regulations and each provides a separate and 
distinct basis for establishing service connection based on 
exposure to ionizing radiation. See 38 C.F.R. §§ 3.309, 
3.311. However, neither of those regulations is applicable in 
this case.  Specifically, non-ionizing radiation (radiation 
insufficiently energetic to dislodge electrons from an atom) 
claims involve claimed exposure to various forms of 
electromagnetic radiation that are often mistakenly alleged 
to come under the ionizing radiation statute and regulations.  
These claims may involve ultraviolet or visible light, 
infrared heat, microwaves and radio waves in devices such a 
cellular phones and telephone based stations, lasers, mercury 
vapor lamps, microwave ovens and towers, magnetic resonance 
imaging (MRI) and nuclear magnetic resonance (NMR), radar, 
radio, and television broadcast antennas, satellite earth 
station antennas, transmitters, and receivers, and electrical 
power lines and transformers. The Court of Appeals for 
Veterans Claims has taken judicial notice of the fact that 
radar equipment emits microwave-type non-ionizing radiation 
which is not subject to review under the ionizing radiation 
statute and regulations. See Rucker v. Brown, 10 Vet. App. 67 
(1997).  Therefore, radio exposure (non-ionizing) is not the 
type of radiation exposure addressed by the VA regulations 
found at 38 C.F.R. §§ 3.309, 3.311.  

In addition, the Board finds VA regulations 38 C.F.R. § 3.309 
and 38 C.F.R § 3.311 to be inapplicable on the basis that 
these regulations permit service connection for certain 
disease for "radiation-exposed" veterans.  However, a 
"radiation-exposed veteran" is defined as a veteran who was 
involved in a "radiation-risk activity" during military 
service.  Regulations define "radiation-risk activities" to 
include: participation at atmospheric nuclear tests; being 
present at Hiroshima or Nagasaki during specific periods of 
time; and service at specific nuclear weapons production 
facilities. 38 C.F.R. §§ 3.309(d)(3).  In the present case, 
the evidence of record does not reveal that the veteran meets 
any of the criteria to be considered a "radiation-exposed 
veteran."  The veteran's leukemia (ultimately described as a 
small lymphocytic lymphoma/chronic leukocytic leukemia, a 
non-Hodgkin lymphoma) is also excluded as a disease for 
presumptive service connection under
38 C.F.R. § 3.309. See April 2003 deferred rating decision 
with attachments (VA medical examiner provided an opinion 
with supporting medical literature indicating that small 
lymphocytic lymphoma and chronic leukocytic leukemia are the 
same disease).  Furthermore, the appellant does not contend, 
and the evidence does not establish, that the veteran was 
otherwise exposed to ionizing radiation, to permit 
application of 38 C.F.R. § 3.311. 

In terms of the issue of whether the veteran's exposure to 
non-ionizing radiation via his duties as a radio relay 
maintenance equipment technician caused or contributed to the 
cause of the veteran's death, the Board requested an 
independent medical examination (IME) opinion.  Such an 
opinion was provided in March 2006.  The medical doctor who 
provided the opinion (the Chief of the Hematology and 
Oncology Department at a VA Hospital) reviewed the veteran's 
claims file and noted evidence he found pertinent to the 
medical question at issue in his report.  Thereafter, he 
reported that to the best of his knowledge, there was no 
documentation in the record as to the intensity or length of 
the veteran's exposure to microwave radiation in service; and 
that there was very scant (and non-definitive) literature 
addressing the causal relationship between microwave 
radiation and lymphoma.  He stated that (1) there was no 
definitive evidence that exposure to microwave radiation 
causes lymphoma and (2) there was no clear evidence that the 
veteran's lymphocytosis was secondary to chronic lymphocytic 
leukemia.  Therefore, he opined that it was unlikely that the 
veteran's death was caused by chronic lymphocytic leukemia 
caused by microwave exposure during his military service. See 
March 2006 medical opinion, p. 2.  

The Board finds the March 2006 IME opinion to be persuasive 
and credible, as well as uncontroverted.  In light of the 
lack of medical evidence supportive of the appellant's claim, 
the Board finds that the preponderance of the evidence is 
against finding that the veteran's death was caused by or 
contributed to by his exposure to microwave radiation in 
service.  Accordingly, the appellant's claim of entitlement 
to service connection for the cause of the veteran's death on 
this theory is also denied.  



C.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 
1318

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C. 
§ 1318.  She submitted her claim for these benefits in 
December 1999.  However, neither she nor her representative 
have made any specific contentions as to why she is entitled 
to DIC benefits under section 1318.

VA law provides that if a veteran's death is not determined 
to be service-connected, a surviving spouse may still be 
entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a deceased 
veteran in the same manner as if the death were service-
connected.  A deceased veteran for purposes of this provision 
is a veteran who dies not as the result of his or her own 
willful misconduct and who either was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service-connected disability(ies) rated totally disabling. 38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

"Entitled to receive" currently means that at the time of 
death the veteran had a service-connected disability(ies) 
rated totally disabling by VA, but was not receiving 
compensation because, in part, the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) 
in a VA decision concerning the issue of service connection, 
disability evaluation, or effective date. 38 C.F.R. § 
3.22(b)(3).  The service-connected disability(ies) must have 
been either continuously rated totally disabling for 10 or 
more years immediately preceding death, continuously rated 
totally disabling for at least 5 years from the date of the 
veteran's separation from service, or rated totally disabling 
for a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
and died after September 30, 1999.  The total rating may be 
schedular or based on unemployability. 38 C.F.R. § 3.22.  
Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime. 38 C.F.R. § 20.1106.  

Evaluating the current appeal under the law discussed above, 
the Board observes the evidence of  record at the time of the 
veteran's death shows that he had established service 
connection solely for coccidioidomycosis, for which he was 
assigned a non-compensable disability rating.  The veteran 
was not a prisoner of war, he died more than 10 years 
following his separation from active service, and (as 
discussed above) he was not receiving compensation at the 100 
percent rate for the 10-year period immediately preceding his 
death.  In addition, there is no evidence that the veteran 
qualified for a total disability rating at the time of his 
death.  There has been no allegation of clear and 
unmistakable error in any prior decision, nor has the 
appellant or her representative identified any other basis 
for granting this claim.  In essence, the facts of this case 
are not in dispute.

However, in making these findings, the Board observes that 
pertinent case law in the past has held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for claims (such as the appellant's) 
filed prior to January 21, 2000, i.e., the effective date of 
VA regulation 38 C.F.R. § 3.22 prohibiting "hypothetical 
entitlement." See Green v. Brown, 10 Vet. App. 111 (1997); 
Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 
Vet. App. 307 (1998); Rodriguez v. Nicholson, 19 Vet. App. 
275 (2005).  Such entitlement revolved around the 
interpretation of the phrase "entitled to receive" 
(discussed above), a phrase that has undergone various 
interpretations by VA and the courts since 1990.  A 
discussion of the issue of "hypothetical entitlement" and 
the phrase "entitled to receive" is necessary in this case 
in light of a very recent decision by the U.S. Court of 
Appeals for the Federal Circuit (the "Federal Circuit" or 
"Circuit Court") that overruled Rodriguez v. Nicholson, 
supra, by finding that the application of amended section 
38 C.F.R. § 3.22 to a DIC claim filed prior to January 21, 
2000 did not create an unlawful retroactive effect because it 
did not retrospectively diminish any of the appellant's 
rights to benefits in that case. See Rodriguez v. Peake, 511 
F.3d 1147 (Fed. Cir. 2008).  Thus, the Federal Circuit 
essentially held that 38 C.F.R. § 3.22, as amended in 2000, 
does not have a retroactive effect and may be applied to 
claims for DIC benefits filed by survivors before the 
38 C.F.R. § 3.22 amendment took effect (i.e., to claims such 
as the one on appeal).  

In terms of a procedural history, the Board observes that in 
1990, the General Counsel of the United States Department of 
Veterans Affairs ("General Counsel") announced an 
interpretation of the phrase "entitled to receive," as 
contained in § 1318, that precluded survivors of veterans 
from bringing claims for DIC benefits using a "hypothetical 
entitlement" approach. See VAOPGCPREC 68-90 (July 18, 1990).  
In reaching its conclusion, General Counsel relied on a 
plain-meaning analysis of the legislative background which 
introduced the phrase in 38 U.S.C.A. § 1318 (previously 
38 U.S.C.A. § 401(b)(1)). See also 38 C.F.R. § 3.22(a) 
(1990).
  
Beginning in 1997, the United States Court of Appeals for 
Veterans Claims (the "Court" or "Veterans Court") issued 
several decisions interpreting 38 C.F.R. § 1318 and its 
implementing regulation, 38 C.F.R. § 3.22. See Rodriguez v. 
Peake, 511 F.3d at 1149, referring to Green v. Brown, 10 Vet. 
App. 111 (1997), Carpenter v. West, 11 Vet. App. 140 (1998) 
and Wingo v. West, 11 Vet. App. 307 (1998).   In doing so, 
the Court essentially found in favor of the theory of 
hypothetical entitlement pursuant to 38 C.F.R. § 3.22(a) in 
that it permitted a DIC claimant to allege such entitlement 
when applying for DIC benefits.   

Thereafter, effective January 21, 2000, VA promulgated a 
final regulation pertaining to DIC benefits for survivors of 
certain veterans rated totally disabled at time of death. See 
65 Fed. Reg. 3,388-3,392 (2000).  The final regulation 
established an interpretive rule reflecting VA's conclusion 
that 38 U.S.C.A. § 1318(b) authorizes payment of DIC benefits 
only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error by VA. See 
38 C.F.R. § 3.22(a).

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs (NOVA I), 260 F.3d 1365 
(Fed. Cir. 2001), the Federal Circuit addressed a challenge 
to the validity of 38 C.F.R. § 3.22, and found a conflict 
between that regulation and 38 C.F.R. § 20.1106.  The Federal 
Circuit concluded that the revised 38 C.F.R. § 3.22 was 
inconsistent with 38 C.F.R. § 20.1106 (which interprets a 
virtually identical veterans benefit statute, 38 U.S.C.A. 
§ 1311(a)(2)), and that VA failed to explain its rationale 
for interpreting these virtually identical statutes 
(38 U.S.C.A. §§ 1311 and 1318) in conflicting ways.  The 
Federal Circuit remanded the case and directed VA to stay all 
proceedings involving claims for DIC benefits pursuant to 
38 U.S.C.A. § 1318 where the outcome was dependent on 
38 C.F.R. § 3.22 pending the conclusion of expedited VA 
rulemaking.  Accordingly, VA amended 38 C.F.R. § 20.1106 on 
April 5, 2002, to provide that there would be no 
"hypothetical" determinations as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit available under 38 U.S.C. § 1311(a)(2).  
See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs (NOVA II), 314 F.3d 1373 (Fed. 
Cir. 2003), regarding a challenge to the validity of 38 
C.F.R. § 3.22 as amended January 21, 2000, the Federal 
Circuit held, in part, that 38 C.F.R. § 3.22 as amended was 
not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing 
eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
38 U.S.C.A. §§ 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening "hypothetical 
entitlement" claims.  However, the Federal Circuit found that 
VA's amendment to 38 C.F.R. § 20.1106 failed to completely 
resolve the differing statutory interpretations.  Thus, it 
vacated the amendment and remanded for further rulemaking.

In August 2005, the Veterans Court held in the case of 
Rodriguez v. Nicholson, supra, that the January 21, 2000 
amendment made to 38 C.F.R. § 3.22 to bar the 
"hypothetical" entitlement theory with respect to DIC 
claims made pursuant to 38 U.S.C. § 1318 was not applicable 
to claims filed prior to that date because application of the 
amendment to pre-January 2000 claims resulted in an 
impermissible, prejudicial retroactive effect and infringed 
upon a substantive right held by the appellant that existed 
at the time her claim was filed. Rodriguez v. Nicholson, 19 
Vet. App. at 287-288.  In other words, the Court held that 
the hypothetical entitlement theory must still be considered 
and applied with respect to section 1318 DIC claims filed 
prior to January 21, 2000.  On and after that date, 
hypothetical entitlement claims were not authorized.  

On December 2, 2005, VA promulgated a final rule, 70 Fed. 
Reg. 72,211 (Dec. 2, 2005), which effectively barred 
entitlement to "enhanced" DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2) on the basis of hypothetical entitlement. See 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs (NOVA III), 476 F.3d 872 (Fed. 
Cir. 2007) (affirming VA's regulation interpreting 
38 U.S.C.A. § 1311(a)(2) and 38 U.S.C.A. § 1318 identically).  
In this regard, 38 C.F.R. § 20.1106 was amended, and section 
1318 claims will be decided with regard to prior disposition 
of those issues during the veteran's lifetime.  The 
implementing rule stated that "VA will apply this rule to 
claims pending before VA on the effective date of this rule 
[December 2, 2005], as well as to claims filed after that 
date."



In addition to the foregoing, VA appealed the Court's 
decision in Rodriguez v. Nicholson to the Federal Circuit.  
On January 7, 2008, the Federal Circuit ruled that the nature 
and extent of the amendment to 38 C.F.R. § 3.22 was not 
substantial because the Secretary of the Department of 
Veterans Affairs ("Secretary") was merely clarifying VA's 
earlier interpretation of section 1318. Rodriguez v. Peake, 
511 F.3d at 1154.  The Federal Circuit analyzed the claim 
pursuant to its three-part retroactive application test 
outlined in Princess Cruises v. United States, 397 F.3d 1358 
(Fed. Cir. 2005).  In Princess Cruises, the Circuit Court 
applied the holding in Landgraf v. USI Film Products, 511 
U.S. 244 (1994), to retroactive application of rules and 
regulations.  It created a three-part test encompassing the 
factors laid out in Landgraf: (1) the nature and extent of 
the change in a law; (2) the degree of connection between the 
operation of the new rule and a past relevant event; and (3) 
familiar considerations of fair notice, reasonable reliance, 
and settled expectations.  If under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  

In applying the above-referenced test, the Federal Circuit 
noted that it had been the Secretary's position since 1990 
that the "entitled to receive" language of §§ 1318 and 3.22 
precluded DIC claims using the "hypothetical entitlement" 
approach.  Id.  Moreover, the Federal Circuit found that the 
January 2000 amendment to 38 C.F.R. § 3.22 constituted an 
"interpretive rule" rather than a "substantive rule" and 
did no more than clarify the agency's earlier interpretation 
of that statute. Id.; see also NOVA I, at 1376.  After 
completely evaluating the appellee's claim, the Circuit Court 
concluded that the 38 C.F.R. § 3.22 amendment did not have an 
unlawful "retroactive effect" because it did not 
retrospectively diminish any of the appellee's rights to 
benefits and could be applied to claims for DIC benefits 
filed by survivors before the amendment took effect.  
However, in making this determination, the Federal Circuit 
agreed with the Secretary's argument that an unlawful 
retroactive effect did not specifically occur in the 
Rodriguez case since the three-part Princess Cruises test had 
not been met, to include a finding of no significant 
connection to past events (element number 2 of the Princess 
Cruises test) because the appellee filed her DIC claim prior 
to issuance of the Veterans Court's decisions interpreting 
38 C.F.R. § 1318 and 38 C.F.R. § 3.22. Rodriguez v. Peake, 
511 F.3d at 1155.  Thus, because the appellee in Rodriguez 
filed her claim prior to the Veterans Court's initial 
"hypothetical entitlement" decision in Green v. Brown, 
supra, she could not have relied to her detriment on the 
state of the law after this decision was issued. Rodriguez, 
511 F.3d at 1155.  In a footnote, the Federal Circuit 
declined consideration of whether the result would be 
different if the appellant had filed her claim after Green v. 
Brown and its progeny were decided.  Rodriguez v. Peake, 511 
F.3d at 1155, note 5.  

In the present case, the appellant raised her claim of 
entitlement to 38 C.F.R. § 1318 benefits in December 1999, 
subsequent to the issuance of the Green v. Brown, Carpenter 
v. West and Wingo v. West cases.  Thus, it appears the Board 
is faced with the issue addressed in footnote 5.  However, 
after analyzing the appellant's claim under the three-part 
test provided in Princess Cruises, the Board concludes that 
the retroactive application of the January 2000 amendment to 
38 C.F.R. § 3.22(a) in this particular case is appropriate.  

Specifically, the Board finds that the first and third 
elements of the Princess Cruises test have been met in this 
case for the same reasons they were found to be fulfilled in 
Rodriquez.  In that case, the Federal Circuit held that the 
nature and extent of the amendment to 38 C.F.R. § 3.22 was 
not substantive because the Secretary was merely clarifying 
VA's earlier interpretation of section 1318. Rodriguez v. 
Peake, 511 F.3d  at 1153-1154.  The Court also found that the 
appellee in Rodriguez had fair notice of the amendment in 
light of VA's interpretation of 38 C.F.R. § 1318 and its 
consistent refusal to recognize the Veterans Court 
interpretation of "hypothetical entitlement," that she did 
not change her position in light of the holdings pertaining 
to hypothetical entitlement issued by the Veterans Court, and 
that she could not assert that she had "settled 
expectations" regarding the law given the multiple changes 
to the interpretation that occurred while her claim was 
pending. Id., pgs. 1155-1156.  
 
In terms of the second element of the Princess Cruises test 
(the degree of connection between the operation of the new 
rule and a relevant past event), the Board finds that the 
application of 38 C.F.R. § 3.22 does not meaningfully alter 
the consequences of the appellant's relevant past events in 
light of the fact that neither the appellant nor her 
representative have made any specific arguments or 
contentions as to why she is entitled to DIC benefits under 
section 1318.  Although the appellant filed her claim 
subsequent to the Veterans Court's holding in Green v. Brown, 
supra, she not only has failed to point to anything she would 
have done differently had she known the effect of the 2000 
amendment but the Board is of the belief that she would be 
unable to point to such differences if given the opportunity 
since she has never raised any specific contentions as to the 
basis of her claim. Rodriguez, 511 F.3d at 1154-1155.  To the 
extent that the appellant could potentially argue that the 
veteran was entitled to service connection for a kidney 
disorder that should have been rated as totally disabling, 
this issue was essentially addressed in Section B of this 
opinion when the Board determined that the veteran was 
appropriately denied service connection for this disorder 
during his lifetime.  
Thus, there is no evidence of record indicating that the 
appellant relied to her detriment on the state of the law 
after the issuance of Green v. Brown and its progeny cases.  
Without some demonstration that the appellant would have 
acted differently had she known the effect of the January 
2000 amendment when she submitted her claim, the Board 
concludes that there is no significant connection to past 
events under the Princess Cruises test; and the second 
element of the Princess Cruises test has not been met in this 
case.  Therefore, hypothetical entitlement under 38 U.S.C.A. 
§ 1318 is not applicable in this case. 



D.  Conclusion

For the reasons discussed above, the Board concludes that the 
evidence of record does not establish that the veteran's 
cause of death (from leukemia) manifested in service.  
Further, there is no competent medical evidence that 
otherwise links the veteran's leukemia to a disease or injury 
in service.  It is also noted that there is no competent 
medical evidence that supports the appellant's contentions 
that the veteran's post-service kidney problems manifested in 
service or that these problems subsequently caused or 
contributed substantially or materially to the veteran's 
development of leukemia.  In the absence of any competent 
medical evidence supporting entitlement to the benefits 
sought, the Board finds that the preponderance of the 
evidence is against the appellant's claims.  Accordingly, the 
claims must be denied.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the appellant's 
claims, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependency and Indemnity compensation pursuant 
to 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
MICHELLE L. KANE 
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


